     Case 1:21-cv-04278-PKC-CLP Document 1 Filed 07/30/21 Page 1 of 12 PageID #: 1




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------------------------------
JAN YEFTADONAY



                                    Plaintiff,

                    -against-


EQUIFAX INFORMATION SERVICES, LLC

                                    Defendant.

-----------------------------------------------------------

                          COMPLAINT FOR VIOLATIONS OF THE FCRA
                                                      Introduction
1.       Plaintiff Jan Yeftadonay seeks redress for the illegal practices of Equifax Information

         Services, LLC ("Equifax") in violation of the Fair Credit Reporting Act (FCRA).

                                                            Parties

2.       Plaintiff is a citizen of the State of New York who resides within this District.

3.       Plaintiff is a consumer as defined by 15 U.S.C. § 1681a et. seq.

4.       Upon information and belief, Defendant’s principal place of business is located in Atlanta,

         Georgia.

5.       Defendant is a "Consumer Reporting Agency" (CRA) as defined by 15 U.S.C. 1681a(f)

         et. seq.

                                                 Jurisdiction and Venue

6.       This court has jurisdiction under 15 U.S.C. § 1681p and 28 U.S.C. § 1331.

7.       All conditions precedent to the bringing of this action have been performed.




                                                        -1-
     Case 1:21-cv-04278-PKC-CLP Document 1 Filed 07/30/21 Page 2 of 12 PageID #: 2




8.      Venue is proper in this district pursuant to 28 U.S.C. § 1391(b), as the acts and transactions

        that give rise to this action occurred, in substantial part, in this district.

                                 Allegations Particular to Jan Yeftadonay

9.      Plaintiff is a consumer who is the victim of inaccurate reporting by Defendant Equifax,

        and has suffered particularized and concrete harm.

10.     Plaintiff Jan Yeftadonay disputed a JPMCB account, a Bank of America account and a

        Home Depot/Citibank account that appeared on his credit report directly with Equifax on

        or about February 11, 2020. (see Exhibit A).

11.     Particularly, Equifax was reporting a JPMCB account # 431228XXXX, as an “Individual

        account”.

12.     Plaintiff informed Equifax that he was not the primary account holder for the said JPMCB

        account.

13.     Thereafter, Equifax notified the Plaintiff that it had initiated an investigation into the said

        disputes.

14.     Equifax’s investigation did not resolve the dispute and Plaintiff subsequently filed a

        statement of dispute with Equifax on or about March 4, 2020.

15.     Section 1681i(c) of the FCRA provides: “Whenever a statement of a dispute is filed . . .

        the consumer reporting agency shall, in any subsequent consumer report containing the

        information in question, clearly note that it is disputed by the consumer and provide either

        the consumer's statement or a clear and accurate codification or summary thereof.”

16.     Plaintiff obtained his consumer credit report from Equifax in April of 2020 and found that

        the Defendant had not included Plaintiff’s statement of dispute in the credit report.




                                                    -2-
  Case 1:21-cv-04278-PKC-CLP Document 1 Filed 07/30/21 Page 3 of 12 PageID #: 3




17.   15 U.S.C. § 1681i provides the procedure by which a consumer reporting agency ("CRA")

      must abide whenever a consumer disputes an item contained in his or her credit file.

18.   Section 1681i(a) outlines the reinvestigation that the CRA must undertake after the

      consumer notifies the CRA of the dispute.

19.   Section 1681i(b), in turn, permits the consumer to file a "statement of dispute" with the

      CRA in the event that the reinvestigation fails to resolve the dispute.

20.   Finally, Section 1681i(c) requires any consumer report produced subsequent to the filing

      of the statement of dispute to clearly note the dispute "and provide either the consumer's

      statement or a clear and accurate codification or summary thereof."

21.   Subsequent to Equifax’s receipt of the Plaintiff’s statement of dispute, Equifax issued

      consumer reports without in any way indicating to the users of the reports that certain

      information contained therein was disputed by Plaintiff and failed to include a copy of

      Plaintiff's statement of dispute.

22.   Equifax intentionally failed to include the statement of dispute with later copies of the

      Plaintiff's consumer reports.

23.   Plaintiff's March 4, 2020 “Statement of Dispute” letter, sent in response to Defendant's

      reinvestigation results constitutes a "statement of dispute" under 15 U.S.C. § 1681i(b).

24.   The “Statement of Dispute” letter was sent after Plaintiff's request for a reinvestigation

      yielded no change in the status of the account on Plaintiff's credit report. This is precisely

      the process that § 1681i requires.

25.   Plaintiff clearly provided sufficient detail in his March 4, 2020 “Statement of Dispute”

      letter to put the Defendant on notice as to the nature of the dispute.




                                               -3-
    Case 1:21-cv-04278-PKC-CLP Document 1 Filed 07/30/21 Page 4 of 12 PageID #: 4




26.       The FCRA is intended “to protect consumers from the transmission of inaccurate

          information about them, and to establish credit reporting practices that utilize accurate,

          relevant, and current information in a confidential and responsible manner.” Cortez v.

          Trans Union, LLC, 617 F.3d 688, 706 (3d Cir. 2010).

27.       Equifax violated § 1681i(c) of the FCRA, since Plaintiff disputed the accuracy of the

          above-mentioned information in Plaintiff’s credit file and then notified the Defendant of

          the said dispute.

28.       The Defendant’s subsequent reinvestigation of the item failed to resolve the dispute so the

          Plaintiff filed a statement of dispute with Equifax and Equifax failed to include the

          statement of dispute with later copies of the Plaintiff's consumer report.1

29.       Inaccurate information was included in the Plaintiff’s credit report.

30.       The inaccuracy was due to the Defendant's failure to follow reasonable procedures to

          assure maximum possible accuracy.2


1
   Dixon-Rollins v. Experian Info. Sols., Inc., 753 F. Supp. 2d 452, 465 (E.D. Pa. 2010) ("Trans Union's failure to properly
reinvestigate Dixon-Rollins's dispute was not an isolated incident. Indeed, it has repeatedly failed to carry out its statutory duty
despite the rejection of the same argument it now repeats and admonishments that its reinvestigations were deficient. In 1997, the
Third Circuit instructed Trans Union that it may not just repeat information it receives from the original source, but must do more
to verify the credit information. Cushman, 115 F.3d at 225. Since Cushman was decided, Trans Union has been repeatedly
warned of its statutorily required obligation in conducting a reinvestigation, see e.g., Krajewski, 557 F. Supp. 2d at
616; Crane, 282 F. Supp. 2d at 320; Lawrence, 296 F. Supp. 2d at 589; Saenz v. Trans Union, LLC, 621 F. Supp. 2d 1074, 1083
(D. Or. 2007) (Trans Union must do more than parrot information received by original source); Lambert v. Beneficial
Mortgage Corp., No 05-5468, 2007 U.S. Dist. LEXIS 33119, 2007 WL 1309542, at *2 (W.D. Wash. May 4, 2007) (in certain
circumstances a consumer reporting agency may need to verify the accuracy of its initial source of information) (citations omitted),
and found liable for noncompliance. See, e.g., Mullins v. Equifax Info. Servs., LLC, No. 05-888, 2007 U.S. Dist. LEXIS 62912,
2007 WL 2471080, at *7 n. 11 (E.D. Va. Aug. 27, 2007). Thus, because Trans Union has been warned of its inadequate
reinvestigation practices in prior cases, it may be considered a repeat FCRA offender. See Willow Inn, Inc., v. Public Serv.
Mut. Ins. Co., 399 F.3d 224, 232 (3d Cir. 2005) (recidivist behavior relates to defendant's conduct as to non-parties).") (emphasis
added)
2
  Saindon v. Equifax Info. Serv., 608 F. Supp. 2d 1212, 1217 (N.D. Cal. 2009) ("In its motion and declarations, [Equifax] does
lay out a string of application procedures that include both automated and manual checks by the agency. But giving all reasonable
inferences to the plaintiff, the monitoring and reinvestigation procedures could be seen as quite limited. The procedures could be
seen by a jury as merely basic automated checks that catch missing data fields on submitted forms, which do not go to the heart
of whether a source of information is trustworthy. For example, when a consumer files a complaint contesting the accuracy of an
item on his or her credit report, the sole action taken by Equifax is to contact the source of the information to verify if it is accurate.
If the source says that it is, the inquiry ends . . . This does virtually nothing to determine the actual credibility of the source—
which is what plaintiff asserts is lacking—or so a jury could reasonably conclude. While defendant does have some procedures
that include a manual review of some disputes, a jury could reasonably find that almost none of the procedures include a review
of the integrity of the information source itself. "), Sharf v. TransUnion, L.L.C., 2015 WL 6387501 (E.D. Mich. Oct. 22, 2015)




                                                                    -4-
   Case 1:21-cv-04278-PKC-CLP Document 1 Filed 07/30/21 Page 5 of 12 PageID #: 5




31.       The Plaintiff suffered injury.

32.       As a result of the Defendant’s conduct, Plaintiff suffered actual damages, including but

          not limited to: pecuniary expenses from being forced to hire an attorney, undue stress and

          anxiety due to Defendant’s failure to correct the errors in his credit file or improve his

          financial situation by obtaining new or more favorable credit terms as a result of the

          Defendant’s violations of the FCRA.

33.       As a result of the Defendant’s conduct, Plaintiff suffered further actual damages in one or

          more of the following categories: lower credit score, lower credit capacity, denial of credit,

          embarrassment and emotional distress caused by the inability to obtain financing for

          everyday expenses.

34.       At all times pertinent hereto, Defendant was acting by and through its agents, servants

          and/or employees, who were acting within the scope and course of its employment, and

          under the direct supervision and control of the Defendant herein.

35.       At all times pertinent hereto, the conduct of the Defendant, as well as that of its agents,

          servants and/or employees, was malicious, intentional, willful, reckless, negligent and in

          wanton disregard for federal law and the rights of the Plaintiff herein.

36.       Discovery of the violations brought forth herein began and occurred in the month of

          February, 2020 and is within the statute of limitations as defined in the FCRA, 15 U.S.C.

          § 1681p.




(student loan servicer willfully violated FCRA by failing to conduct any investigation, deferring entirely to lender to determine
accuracy), Saenz v. Trans Union, L.L.C., 2007 WL 2401745, at *7 (D. Or. Aug. 15, 2007) (when CRA is on notice that information
is suspect, “it is not reasonable for the [CRA] simply to verify the creditor’s position without additional investigation”) White v.
Trans Union, 462 F. Supp. 2d 1079 (C.D. Cal. 2006) (rejecting argument that confirmation of the accuracy of information from
its original source is a reasonable inquiry as a matter of law)




                                                                -5-
  Case 1:21-cv-04278-PKC-CLP Document 1 Filed 07/30/21 Page 6 of 12 PageID #: 6




                          AS AND FOR A FIRST CAUSE OF ACTION
           Violation of the Fair Credit Reporting Act (FCRA), 15 U.S.C. 1681i et. seq.

      Failure to Conduct Reasonable Investigation and Maintain Reasonable Accuracy

37.   At all times mentioned in this Complaint, JPMCB, Bank of America and Citibank were

      Furnishers of information as referred to in 15 U.S.C. 1681s-2 of the FCRA.

38.   Plaintiff disputed a JPMCB account, a Bank of America account and a Home

      Depot/Citibank account that appeared on his credit report directly with Equifax.

39.   Particularly, Equifax was reporting a JPMCB account as an “Individual account”.

40.   Plaintiff informed Equifax that he was not the primary account holder for the said JPMCB

      account.

41.   The Defendant subsequently notified the Plaintiff that it would investigate the said

      dispute.

42.   Equifax’s investigation did not resolve the dispute and Plaintiff subsequently filed a

      statement of dispute.

43.   The disputed account appeared on Plaintiff’s Equifax consumer report and in his file

      maintained by Equifax, yet did not include the said statement of dispute.

44.   The United States Court of Appeals for the Fourth Circuit held, that the FCRA requires

      furnishers to conduct detailed examinations of the documents underlying customer

      transactions before responding to inquiries about a customer’s debt, instead of relying on

      computer databases that provide convenient, but potentially incomplete or inaccurate

      customer account information. See Johnson v, MBNA America Bank, No. 03123S

      (February 11, 2004).

45.   Defendant’s investigation process did not live up to the standards of Johnson v, MBNA

      America Bank, No. 03123S (February 11, 2004).




                                              -6-
  Case 1:21-cv-04278-PKC-CLP Document 1 Filed 07/30/21 Page 7 of 12 PageID #: 7




46.    Defendant’s investigation process did not live up to the standards of the Federal Trade

       Commission in the matter of U.S. v. Performance Capital Mgmt. (Bankr. C.D. Cal. Aug.

       24, 2000).

47.    Defendant violated the duty under 15 U.S.C. 1681i by verifying the above referenced

       account without obtaining any documentation in support of its contention that Defendant

       was legally responsible for the account.

WHEREFORE, Plaintiff, respectfully requests preliminary and permanent injunctive relief, and

that this Court enter judgment in his favor and against the Defendant and award damages as

follows:

           a) Actual, statutory, and punitive damages for Defendant’s violations of the FCRA;

           b) Attorney fees, litigation expenses and costs incurred in bringing this action; and

           c) Any other relief that this Court deems appropriate and just under the

               circumstances.

                                     LIABILITY AND DAMAGES
48.    Plaintiff re-states, re-alleges, and incorporates herein by reference, the previous

       paragraphs as if set forth fully in this cause of action.

49.    At all times mentioned in this Complaint, various employees and/or agents of Defendant

       were acting as agents of Defendant and therefore Defendant is liable to for the acts

       committed by its agents and/or employees under the doctrine of respondent superior.

50.    At all times mentioned in this Complaint, employees and/or agents of Defendant were

       acting jointly and in concert with Defendant, and Defendant is liable for the acts of such

       employees and/or agents under the theory of joint and several liability because Defendant




                                                  -7-
  Case 1:21-cv-04278-PKC-CLP Document 1 Filed 07/30/21 Page 8 of 12 PageID #: 8




      and its agents or employees were engaged in a common business venture and were acting

      jointly and in concert.

51.   Plaintiff believes and asserts that he is entitled to $1,000.00 in statutory damages, pursuant

      to 15 U.S.C. § 1681 et. seq.

52.   Plaintiff believes and asserts that Defendant’s actions were willful and intentional.

53.   Because Defendant’s acts and omissions were done willfully, Plaintiff requests punitive

      damages.

54.   Plaintiff requests punitive damages against Defendant in the amount to be determined by

      the Court, pursuant to 15 U.S.C. § 1681n et. seq. and other portions of § 1681 et. seq.

55.   For purposes of a default judgment, Plaintiff believes that the amount of such punitive

      damages should be no less than $9,000.00.

56.   Plaintiff is also entitled to attorney fees pursuant to 15 U.S.C. § 1681 et. seq.

57.   Plaintiff is entitled to any other relief that this Court deems appropriate and just under the

      circumstances.

                         AS AND FOR A SECOND CAUSE OF ACTION
                                (New York Fair Credit Reporting Act)
58.   Plaintiff re-states, re-alleges, and incorporates herein by reference, the previous

      paragraphs as if set forth fully in this cause of action.

59.   Equifax failed to delete information found to be inaccurate, reinserted the information

      without following the NY FCRA, or failed to properly investigate Plaintiff's disputes.

60.   Equifax failed to promptly re-investigate and record the current status of the disputed

      information and failed to promptly notify the consumer of the result of its investigation,

      its decision on the status of the information, and his rights pursuant to this section in

      violation of NY FCRA, N.Y. Gen. Bus. Law § 380-f(a).




                                                -8-
  Case 1:21-cv-04278-PKC-CLP Document 1 Filed 07/30/21 Page 9 of 12 PageID #: 9




61.     Equifax failed to clearly note in all subsequent consumer reports that the account in

        question is disputed by the consumer in violation of NY FCRA, N.Y. Gen. Bus. Law §

        380-f(c)(3).

62.     As a result of the above violations of the N.Y. FCRA, Equifax is liable to the Plaintiff for

        actual damages, punitive damages, statutory damages, attorney's fees and costs.

WHEREFORE, Plaintiff, respectfully requests preliminary and permanent injunctive relief, and

that this Court enter judgment in his favor and against the Defendant and award damages as

follows:

            a) Actual, statutory, and punitive damages for Defendant’s violations of the N.Y.

                FCRA;

            b) Attorney fees, litigation expenses and costs incurred in bringing this action; and

            c) Any other relief that this Court deems appropriate and just under the

                circumstances.

                                    Dated: Woodmere, New York
                                         July 28, 2021


                                              /s/ Adam J. Fishbein___________
                                         Adam J. Fishbein, P.C. (AF-9508)
                                          Attorney at Law
                                            Attorney for the Plaintiff
                                             735 Central Avenue
                                                Woodmere, New York 11598
                                                  Telephone: (516) 668-6945
                                                    Email: fishbeinadamj@gmail.com

Plaintiff requests trial by jury on all issues so triable.


                                             /s/ Adam J. Fishbein___
                                         Adam J. Fishbein (AF-9508)




                                                   -9-
Case 1:21-cv-04278-PKC-CLP Document 1 Filed 07/30/21 Page 10 of 12 PageID #: 10




        EXHIBIT A
Case 1:21-cv-04278-PKC-CLP Document 1 Filed 07/30/21 Page 11 of 12 PageID #: 11
Case 1:21-cv-04278-PKC-CLP Document 1 Filed 07/30/21 Page 12 of 12 PageID #: 12
